Citation Nr: 0918920	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-14 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a right hip 
disability. 

3.  Entitlement to service connection for residuals of a 
bilateral leg injury, to include as secondary to a back 
disability.  

4.  Entitlement to service connection for a right kidney 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from January 1977 to 
January 1980. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Louis, Missouri, (hereinafter RO).  The case 
was remanded by the Board for additional development in 
August 2008 and the case is now ready for appellate review. 


FINDING OF FACT

There is no competent evidence linking a current back, right 
hip, right kidney or leg injury to service, to include an 
automobile accident therein.  


CONCLUSION OF LAW

A current back, right hip, right kidney or bilateral leg 
disability was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008). 
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to the rating action which gave rise to this 
appeal, a letter dated in January 2004 advised the claimant 
of the information necessary to substantiate claims for 
service connection.  She was also informed of her and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Finally, she was provided with information 
regarding ratings and effective dates by letter dated in 
August 2008.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The requirement of requesting that the claimant 
provide any evidence in her possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  As such, the Board finds that the duty to 
notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, and the Veteran's own 
statements she presented.  The Veteran was also afforded the 
VA examinations and medical opinions requested by the Board 
in its August 2008 remand, and the Veteran's representative 
found in his March 2009 presentation to the Board that the 
directives of the remand had been accomplished.  Thus, the 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

With the above criteria in mind, the relevant facts will be 
summarized.  The service treatment records reflect 
hospitalization in April 1978 following an automobile 
accident.  The Veteran was found to have hematuria and a 
renal contusion and was transferred to a genitourinary 
clinic, with reports from this clinic noting complaints of 
right hip and right rib cage pain.  X-rays of the lumbar 
spine, pelvis and ribs were normal.  Following discharge from 
the hospital, no residual difficulties associated with this 
accident were shown during service.  The October 1979 
separation examination did not reflect a back, right hip, 
right kidney or bilateral leg disability.  Reserve Officer 
training examinations conducted in March and April 1982 were 
also negative for these conditions.  The post service 
evidence thereafter includes a November 1999 VA outpatient 
report reflecting neck pain and a November 2003 VA outpatient 
report reflecting an assessment of low back pain.  At a 
December 2007 VA examination, the Veteran reported that she 
had been experiencing back pain since the in-service 
automobile accident.  Stage I kidney disease was listed as 
one of the Axis II diagnoses on the reports from this 
examination. 

The Veteran was afforded VA examinations in September 2008 to 
determine whether the conditions for which service connection 
are claimed are etiologically related to service.  The 
examiner noted that the claims file and VA medical records 
had been reviewed, and specific reference was made to the 
reports from the in-service automobile accident.  Following 
the examination, the diagnoses included chronic Stage I 
kidney disease with proteinuria.  The examiner stated that 
after review of the available evidence and examination of the 
Veteran, it was her opinion that it was less likely than not 
that the Veteran's current kidney disease was related to the 
in-service renal contusion.  Her rationale for this 
conclusion included the lack of evidence of immediate renal 
dysfunction at the time of the in-service injury and the fact 
that there was no evidence of proteinuria until the late 
1990s.  She also noted in her discussion of the clinical 
history that there was no current medical evidence that the 
Veteran's kidney disease is related to the in-service renal 
contusion.  

The Veteran was also afforded a VA orthopedic examination in 
September 2008 that was also preceded by a review of the 
claims file and the VA treatment history.  Again, specific 
reference was made to the in-service April 1978 automobile 
accident.  The examination included X-rays of the lumbosacral 
spine and pelvis that were negative.  Following the physical 
examination of the back, pelvis and lower extremities, the 
diagnosis was chronic low back strain.  In the discussion 
following the examination, it was noted that the only 
findings were limitation of motion of the back plus 
subjective findings and observations.  The examiner noted 
that the service treatment records following the automobile 
accident did not reflect any back pain and that the x-rays of 
the pelvis and spine conducted at that time did not reveal 
any fractures.  He did reference the report from the 
genitourinary clinic noting some pain under the right hip 
following the in-service accident, but emphasized that the 
reports from the urology clinic did not indicate consultation 
with the orthopedic clinic or any findings indicative of 
musculoskeletal injuries.  As such, the examiner concluded 
"to state that this [V]eteran sustained a soft tissue injury 
[coincident with the in-service accident] that is, a sprain 
to the low back and/or the right hip is quite speculative.  I 
cannot relate the [V]eteran['s] current complaints with the 
[in service] motor vehicle accident with any degree of 
medical certainty."    

As set forth above, the opinions following the September 2008 
VA examinations did not link a current a back, right hip, 
right kidney or bilateral leg condition to service, to 
include the automobile accident therein.  Moreover, the 
orthopedic examination did not demonstrate the existence of a 
current right hip or bilateral leg condition, nor is there 
any other objective evidence of such current disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992)(That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.)  Review 
of the remaining evidence reveals no objective evidence 
demonstrating that the Veteran has a current back, right hip, 
right kidney or bilateral leg condition that is related to 
service, to include the April 1978 automobile accident.  

As for the Veteran's assertions that she has a back, right 
hip, right kidney and bilateral leg condition as a result of 
service, in particular, the April 1978 automobile accident, 
such assertions cannot be used to establish a claim as a 
layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  As such, and given the lack of any competent 
medical evidence linking a back, right hip, right kidney or 
bilateral leg condition to service, the claims must be 
denied.  Hickson, supra.  As service connection is not 
warranted for a back disability, service connection for a 
bilateral leg injury as secondary to a back disability cannot 
be granted pursuant to 38 C.F.R. § 3.310(a).  

While the Board has considered the contention presented by 
the Veteran's representative in his March 2009 presentation 
that there is sufficient ambiguity in the September 2008 VA 
medical opinions and other evidence of record to warrant a 
grant of service connection for the conditions at issue based 
on "reasonable doubt,"  any reasonable interpretation of 
the evidence, to include the VA opinions at issue, is that 
there is simply no objective evidence to support the 
Veteran's assertions that a back, right hip, right kidney or 
bilateral leg condition were incurred in service.  As such, 
while the Board has considered the doctrine of reasonable 
doubt, because the preponderance of the evidence is against 
the Veteran's claims for service connection, the doctrine is 
not for application.  Gilbert, supra.  

ORDER

Entitlement to service connection for a back disability is 
denied. 

Entitlement to service connection for a right hip disability 
is denied.

Entitlement to service connection for residuals of a 
bilateral leg injury, to include as secondary to a back 
disability, is denied.  

Entitlement to service connection for a right kidney 
disability is denied.   



	(CONTINUED ON NEXT PAGE)


 

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


